Order, Supreme Court, New York County (Rosalyn Richter, J.), entered August 26, 2005, which, in a declaratory judgment action by a New York architect challenging the constitutionality of the continuing education requirements for architects (Education Law § 7308; 8 NYCRR 69.6), granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff claims that the challenged continuing education requirements violate various provisions of the state and federal constitutions in that they force him to take classes sponsored by the American Institute of Architects (AIA), a trade group that he opposes. In fact, the State Department of Education has approved three other sponsors of continuing education for architects—the Department of State, Division of Code Enforcement, the City College of the City University of New York and the Society of American Registered Architects, all of which offer courses in the New York City area. Plaintiff also has the option of taking courses given by a postsecondary educational institution with authority to offer programs that are registered pursuant to 8 NYCRR part 52 (8 NYCRR 69.6 [i] [2] [ii]). Defendants demonstrate that these provide a reasonable alternative to AIA-sponsored courses, fatally undermining plaintiffs constitutional claims. In any event, plaintiff states no cognizable constitutional *385claims. His equal protection claim fails because to the extent there exists any difference between AIA members and nonmembers in their ability to satisfy the continuing education requirements, there is a rational basis for the difference. AIA is the largest professional organization of architects in the state, and it is therefore rational that the Legislature, and the Department of Education by regulation, would authorize it to sponsor an extensive schedule of continuing education courses. We have considered and rejected plaintiffs other arguments. Concur— Tom, J.E, Saxe, Friedman, Sullivan and McGuire, JJ.